FILED
                           NOT FOR PUBLICATION                               DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONNELL RAY HILL,                                No. 15-17159

              Plaintiff-Appellant,               D.C. No. 1:11-cv-01071-LJO-MJS

 v.
                                                 MEMORANDUM*
T. PETERSON, Correctional Officer,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Ronnell Ray Hill, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a violation of

his First Amendment right of access to the courts. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Hill failed to

raise a genuine dispute of material fact as to whether defendant caused an actual

injury to a non-frivolous claim. See Lewis v. Casey, 518 U.S. 343, 348-49, 354-55

(1996) (setting forth elements of an access-to-courts claim and actual injury

requirement).

      The district court erred by adopting the magistrate judge’s findings and

recommendations without considering Hill’s timely objections. However, the error

was harmless because the facts and arguments raised in the objections were set

forth in the parties’ summary judgment papers that the district court reviewed de

novo before entering its order.

      AFFIRMED.




                                          2                                     15-17159